Case 6:21-cv-00162-ADA-JCM Document 114 Filed 05/27/21 Hebert PE D

UNITED STATES DISTRICT COURT MAY 27 2021
WESTERN DISTRICT OF TEXAS CLERK, U.S. DISTRICT COURT
WACO DIVISION [-| WESTERN DISTRICT OF TEXAS
BY |
Jeremy Bravo, et al. o DEPUTY CLERK
VS. Case No.: 6:2 1-cv-00162-ADA-JCM

Nancy Pelosi, et al.

MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Vincent P. France , applicant herein, and

 

moves this Court to grant admission to the United States District Court for the Western District of

Asa Hutchinson and John Thurston

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

Ll; Applicant is an attorney and a member of the law firm (or practices under the name of)

Arkansas Attorney General's Office with offices at:

 

Mailing address: 323 Center Street, Suite 200

 

City, State, Zip Code: Little Rock, AR 72201

 

Facsimile; 501-682-2591

 

 

 

 

 

ve t = yA : .
ee. Since _ April 13, 2010 . Applicant has been and presently is a
member of and in good standing with the Bar of the State of Atkansas
. ; . & 3
Applicant's bar license number is 2210063
3:

Applicant has been admitted to practice before the following courts:

 

 

Court: Admission date:
U.S. Dist. E.D. of Arkansas 10/22/2012
U.S. Dist. W.D. of Arkansas 10/22/2012

 

 

U.S. Court of Appeals, Eighth Cir. 2/7/2017

 

 
Case 6:21-cv-00162-ADA-JCM Document 114 Filed 05/27/21 Page 2 of 3

4. Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

 

 

 

 

3. I have xX have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

 

 

 

 

Number: on the day of ’
Number: on the day of ,
Number: on the day of ;

6. Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court, except as

provided:
N/A

7. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):
N/A

8. Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:21-cv-00162-ADA-JCM Document 114 Filed 05/27/21 Page 3 of 3

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested: or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counscel:

 

Mailing address:

 

City, State, Zip Code:

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wheretore, Applicant prays that this Court enter an order permitting the admission of

Vincent P. France to the Western District of Texas pro hac vice for this case only.

Respectfully submitted,

Vincent P. France

 

_ lame eof A \pplicant]

Ca of Sup licant

 

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

25 day of May _ 2021

record and the original upon the Clerk of Court on this the

 

Vincent P. France

 

ponte narife of ee
a

[signature of a

 
